Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Eli Mazour on 2/14/2022.
The application has been amended as follows: 

40.	(Currently Amended) The non-transitory computer-readable medium of claim [[40]] 39, wherein the other mapping value is one of a plurality of other mapping values configured on the device. 

41.	(Currently Amended) The non-transitory computer-readable medium of claim [[40]] 39, wherein the mapping value is semi-statically configured on the device. 

39, wherein the other mapping value is identified based at least in part on being configured on the device by higher layer signaling. 

43.	(Currently Amended) The non-transitory computer-readable medium of claim [[40]] 39, wherein the other mapping value is identified based at least in part on a length of a slot or a number of symbols between symbols associated with a reference signal.

44.	(Currently Amended) The non-transitory computer-readable medium of claim [[40]] 39, wherein the other mapping value is identified based at least in part on an association table configured on the device. 

45.	(Currently Amended) The non-transitory computer-readable medium of claim [[40]] 39, wherein the device is a user equipment (UE).

46.	(Currently Amended) The non-transitory computer-readable medium of claim [[40]] 39, wherein the first DMRS symbol and the second DMRS symbol are in an aggregated slot.

47.	(Currently Amended) The non-transitory computer-readable medium of claim [[40]] 39, wherein the one or more instructions further cause the device to:
transmit, based on the other mapping value, the PTRS to a base station. 





Allowable Subject Matter
Claims 1, 4-9, 12-16, 31-32, 34 and 36-51 remain allowed, as indicated in the original Notice of Allowance dated 1/20/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





Joshua Smith  
/J.S./  
2-14-2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477